Citation Nr: 0000067	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-24 463	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
pneumothorax.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This appeal arises from a December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the claim for a 
compensable rating for pneumothorax.  During the pendency of 
his appeal the veteran moved to the State of Arizona and this 
appeal was certified to the Board of Veterans' Appeals from 
the RO in Phoenix, Arizona.  



FINDINGS OF FACT

1.  A verified history of asthmatic attacks is not of record 
and upon examination in 1995 the veteran's lungs were found 
to be clear to auscultation and percussion.

2.  A VA pulmonary function test report in November 1995 
included an FEV-1 of 109 percent predicted post drug and FEV-
1/FVC was 95 percent predicted post drug.

3.  The veteran failed to report for VA examination for 
disability evaluation purposes scheduled for April 1998; no 
good cause for his failure to appear has been shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
pneumothorax have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (as in effect 
prior to October 7, 1996) and Diagnostic Code 6843 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed to the 
extent permitted in view of the veteran's failure to report 
for examination.  No further assistance is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or system, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

During the pendency of this appeal VA published new 
regulations for rating disability of the respiratory system.  
61 Fed. Reg. 46720 (1996).  Prior to October 7, 1996, VA 
regulations provided that a 100 percent rating for a 
spontaneous pneumothorax for six months.  38 C.F.R. § 4.97, 
Diagnostic Code 6814.  The note following Diagnostic Code 
6814 states that residuals are rated analogous to bronchial 
asthma under Diagnostic Code 6602.  

A 10 percent rating was assigned for mild paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  The note following Diagnostic Code 
6602 states that in the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  A 30 percent rating 
requires moderate; asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

Effective October 7, 1996, traumatic chest wall defects, 
pneumothorax and hernia, etc., are evaluated as 10 percent 
disabling when FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or DLCO (SB) 66- to 80-percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 (1999).  
Note (2) following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.  

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Factual Background.  Service medical records from January 
1968 reveal that the veteran was hospitalized for left lower 
lobe pneumonia.  Later in January 1968 he was readmitted for 
pain on the left side of his chest with dyspnea when walking.  
On the day of admission a chest X-ray showed a left 
pneumothorax with approximately 80 percent collapse of the 
left lung.  Following insertion of a thoracotomy tube, he 
showed good re-expansion of the left lung and was breathing 
easier.  When released from the hospital in February 1968, he 
was asymptomatic and tolerating full activities without any 
limitations.

The veteran was separated from the service in February1968.  
He filed a claim for service connection for a collapsed lung 
in June 1968.  VA examination in August 1968 revealed that 
his lungs were clear to percussion and auscultation both 
prior to and after exercise.  There was a scar in the second 
left anterior intercostal space where the chest catheter had 
been inserted.  The veteran was granted service connection 
for pneumothorax in an October 1968 RO decision.  A 
noncompensable evaluation was assigned.  

This appeal arose from the veteran's July 1995 claim for an 
increased rating for his service-connected residuals of 
pneumothorax.  On his Statement in Support of Claim the 
veteran listed his address, as C/O V. A. Post Office, Los 
Angeles, California 90073.  

In support of the veteran's claim the RO requested copies of 
VA medical records.  The VA outpatient treatment records did 
not include any references to treatment for a respiratory 
disorder.  Based on those records, the RO denied the claim 
for an increased rating in December 1995.  

In March 1996 the veteran's representative submitted a notice 
of disagreement with that decision on the veteran's behalf.  
The notice did not contain a current address of the veteran.  
It did indicate that the veteran had undergone pulmonary 
function testing at the VA hospital in Brentwood.  

The RO sent the veteran a letter to notify him that records 
from the VA hospital in Brentwood had been requested.  The 
letter was addressed to the veteran C/O General Delivery, VA 
Branch, Los Angeles, California.  The letter was returned to 
the RO with a stamp indicating that the veteran had moved and 
no order was left.  

The RO received VA medical records which reflect that the 
veteran was a member of a VA domiciliary from July 1995 to 
October 1995.  These records reflect that the veteran was 
homeless and unemployed.  He was admitted to the domiciliary 
for vocational rehabilitation and evaluation and for 
treatment of pain in the right shoulder and both knees.  
Physical examination revealed that his lungs were clear to 
auscultation and percussion.  Chest X-ray showed over-
inflated lung secondary to smoking.  In September and October 
1995 he was seen for complaints of recurrent chest pain.  In 
October he reported that the chest pain had been constant for 
two weeks.  The veteran denied shortness of breath.  A 
cardiology evaluation in October resulted in an assessment of 
non-cardiac chest pain.  A progress note dated in October 
reflects that the veteran reported his history of a collapsed 
lung in 1968.  He denied having asthma or chronic bronchitis.  
He complained of difficulty breathing.  He had shortness of 
breath.  He stopped jogging secondary to dyspnea.  He had 
wheezing.  He had sharp three second pain.  Pulmonary 
examination revealed that he was clear to auscultation and 
percussion.  The assessment was dyspnea and wheezing after 
exercise which suggested exercise induced asthma.  He was 
referred for a pulmonary function test which was performed in 
November 1995, after his discharge from the VA domiciliary.  
FEV-1 was 93% of predicted pre-drug and 109% post drug.  FEV-
1/FVC was 91% predicted pre-drug and 95% post drug.  The 
spirometry revealed normal FEV, FVC, FEV1/FVC ratios and mild 
obstruction in midflows.  The conclusion was that the veteran 
had a fixed airway obstruction.

During the pendency of his claim in September 1996, new 
regulations were published for evaluating disabilities of the 
pulmonary system.  The RO in January 1997 issued a statement 
of the case in which the RO held that a noncompensable rating 
was appropriate under both the new and old criteria for 
evaluating disability due residuals of a pneumothorax.

The claims folder contains a routing and transmittal slip 
which was sent to the veteran's representative in January 
1997.  The RO asked if the representative had a better 
address for the veteran.  On the bottom of the slip the 
following notation was appears: TRY 615 W. McKinley, Phoenix, 
AZ 85003 (temp address).  Also in January 1997 the RO 
received copies of a VA hospital summary from October 1995 
that described the veteran as a "homeless" veteran.  

A supplemental statement of the case was issued in February 
1997.  There are three returned envelopes dated in January, 
February and July 1997 in the claims folder.  One of the 
envelopes indicates that it was resent to 2521 E. Wood 
Street, Phoenix, AZ 85012.  

The veteran's representative submitted an Appeal to the Board 
of Veterans' Appeals (Board) on behalf of the veteran in July 
1997.  The veteran's address was listed as 2521 E. Wood 
Street, Phoenix, AZ 85012.  

The veteran's claim was reviewed in January 1998 at the RO.  
It was recommended that the veteran be afforded a VA 
examination including a pulmonary function test in order to 
be evaluate his claim under the new criteria.  

Computer generated notes in the claim folder reveal that the 
RO ordered a VA examination of the veteran in March 1998.  A 
second sheet notes that a respiratory examination of the 
veteran was canceled due to the veteran's failure to report.  
Under the heading Additional Comments the following notes 
appear: Letter mailed on 3-31 to the following address 2521 
East Woods Phoenix AZ 85040.  No phone number listed.  
Appointments rescheduled for 4-17 and the notification sent 
4-7.  Vet failed to show.  

In August 1998 the RO issued a supplemental statement of the 
case to the veteran.  It was addressed to the veteran at 2521 
E. Woods, Phoenix AZ 85040.  There is no indication in the 
claims folder that the supplemental statement of the case was 
returned to the RO as undeliverable.  Two subsequent letters 
from the RO to the veteran appear in the claims folder they 
were also sent to the 2521 E. Woods address.  In the 
supplemental statement of the case, the RO noted that the 
veteran failed to report for a VA examination.  They 
continued to deny the claim for an compensable rating based 
on the evidence of record.  

The August 1998 supplemental statement of the case did not 
include any reference to 38 C.F.R. § 3.655 (1999).  

Analysis.  The RO adjudicated the veteran's claim based on 
the evidence of record, rather than denying the veteran's 
claim based on his failure to appear for a VA examination 
under 38 C.F.R. § 3.655.  

In determining whether to apply 38 C.F.R. § 3.655 the Board 
has considered whether or not the veteran would be 
prejudiced.  In Bernard v. Brown, 4 Vet. App. 384 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
held that before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by being denied those opportunities.  

Although the RO issued the veteran a supplemental statement 
of the case in August 1998, it did not include citation to 
38 C.F.R. § 3.655.  It did however state that the veteran had 
failed to report for VA examination.

A current and comprehensive examination is needed in order to 
properly evaluate the residuals of the pneumothorax which the 
veteran experienced in 1968.  In this case, the RO fulfilled 
its statutory duty to assist the veteran in developing the 
facts pertinent to his claim by ordering such an examination.  
38 U.S.C. § 5107(a); see also Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  

In Dusek v. Derwinski, 2 Vet. App. 519 (1992) the Court noted 
that "under VA regulations, it is incumbent upon the veteran 
to submit to VA examinations if he is applying for, or in 
receipt of, compensation."  This Court also noted that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Although it is clear from the evidence in the claims folder 
that the veteran has periodically been homeless and the 
claims folder contains returned envelopes of previous 
attempts to contact the veteran, it is clear that notice of 
his scheduled examination was sent to the latest address of 
record.  VA used the 2521 E. Wood Street address which was 
the last address of record.  It was the address written on 
his substantive appeal (VA Form 9) dated in July 1997.  
Subsequent correspondence was also sent to that address.  
There is no indication that the notice to report for examina-
tion was returned as undeliverable.  In Wamhoff v. Brown, 8 
Vet. App. 517 (1996), the Court found that notice of a 
required VA examination mailed to the veteran's sole address 
on file was sufficient to trigger the veteran's duty to 
appear for such examination, although the evidence in that 
case later revealed that the veteran did not in fact receive 
such notification because he was not in fact residing at that 
address.  

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  Engelke 
v. Gober, 10 Vet. App. 396 (1997).  Since his failure to 
appear for VA examination the veteran has not communicated 
with the RO.  There is no basis in the record for finding 
good cause for his failure to appear.  

In this case, the RO did not rely upon 38 C.F.R. § 3.655 or 
inform the veteran of the provisions of this regulation.  
Consequently, in order to ensure that the veteran has not 
been prejudiced by the RO's failure to apply this regulation, 
the Board will also consider his claim for increase based on 
the evidence of record.  

The Board has considered the factors as enumerated in the 
various rating criteria for determining the current level of 
disability from the service-connected residuals of a 
pneumothorax.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
As the Board noted above, new regulations have been published 
for rating respiratory disorders during the pendency of the 
veteran's appeal.  Consistent with the decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior to and on or after October 7, 1996.  

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders.  The Court held that the effective 
date rule, 38 U.S.C.A. § 5110(g), prevents the application of 
a later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In 
essence the new regulations may only be applied from the date 
they became effective forward.  For the period prior to 
November 7, 1996, only the old regulations may be applied.

The veteran complained of symptoms of asthma as noted in the 
VA treatment records during the period when the veteran was 
living in a VA domiciliary in 1995.  The reported symptoms of 
dyspnea and wheezing after exercise were thought to be 
suggestive of exercise induced asthma.  However, pulmonary 
examination revealed that his lungs were clear to 
auscultation and percussion.  He was scheduled for pulmonary 
function testing which resulted in an assessment of fixed 
airway obstruction.

Under the rating criteria in effective prior to October 7, 
1996, a 10 percent rating required paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several time a year with no clinical findings 
between attacks.  In the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  While the veteran 
reported that he stopped jogging secondary to dyspnea when he 
was seen in October 1995, he had previously denied shortness 
of breath or having asthma or chronic bronchitis.  Physical 
examination revealed that his lungs were clear to 
auscultation and percussion and chest X-ray showed over-
inflated lung secondary to smoking.  Subsequent pulmonary 
function testing revealed that FEV-1 was 109% of predicted 
post drug and FEV-1/FVC was 95% predicted post drug.  The RO 
determined that these findings did not warrant a compensable 
rating under either the old or the new criteria and that a 
current VA examination was required.  Inasmuch as a verified 
history of asthmatic attacks is not of record, the Board 
concurs with the RO that the record does not warrant a 
compensable rating under the old criteria.  The Board also 
concurs with the RO that the pulmonary function test results 
from November 1995 do not warrant a compensable rating under 
the new criteria.

Finally, although the veteran has scarring of the chest as a 
result of insertion of the chest tube in January 1968, there 
is no suggestion in the record that any scar is symptomatic 
in any way, or otherwise causes any loss of function.  See 38 
C.F.R. § 4.118 (1998).

After careful consideration of the entire record, the Board 
finds that the preponderance of the evidence in against the 
veteran's claim for a compensable rating for residuals of the 
pneumothorax.  38 U.S.C.A. 5107.



ORDER

An increased (compensable) rating for residuals of a 
pneumothorax is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

